Citation Nr: 0202234	
Decision Date: 03/08/02    Archive Date: 03/15/02

DOCKET NO.  97-31 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a deviated nasal 
septum.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for undiagnosed illness 
manifested by menstrual irregularity.

4.  Entitlement to service connection for undiagnosed illness 
manifested by abnormal weight loss.

5.  Entitlement to service connection for undiagnosed illness 
manifested by skin condition on the left foot, the legs and 
the neck.

6.  Entitlement to service connection for undiagnosed illness 
manifested by irritability, behavior changes, insomnia, and 
fatigue.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran had active military service from August 1984 to 
January 1989 and again from September 1990 to July 1991.  She 
also had additional service with the Army National Guard.  
Remarks on the veteran's DD-214 indicate that she served in 
Southwest Asia from October 1990 to May 1991.  Decorations 
awarded included, in part, a Southwest Asia Service Medal. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.

The veteran's appeal originally included issues of service 
connection for sinusitis, allergic rhinitis, sinus headaches, 
joint and muscle pains, and an acquired psychiatric disorder.  
During the January 1998 hearing, she withdrew the appeal as 
to the psychiatric disorder.  See 38 C.F.R. § 20.204 (2001).  
The RO resolved the remaining issues in the veteran's favor 
in a February 1999 rating action.  Therefore, these service 
connection issues are not currently before the Board.    

In the February 1999 rating decision, the RO assigned initial 
ratings of 10 percent for chronic rhinitis/sinusitis with 
headaches and 20 percent an undiagnosed illness manifested by 
joint pain and muscle pain in the knees and ankles.  Although 
she submitted a notice of disagreement (NOD) with this 
decision in March 1999, and a statement of the case (SOC) was 
issued in October 1999, the veteran never submitted a VA Form 
9 indicating that she wished to appeal these ratings.  As 
such, the appeal for higher ratings for these conditions are 
also not before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims on appeal has been 
obtained by the RO.

2.  There is no competent medical evidence showing that the 
veteran presently has a deviated nasal septum.  

3.  There is no competent medical evidence showing that the 
veteran's migraine headaches are related to service.

4.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.  

5.  The veteran's menstrual irregularity has been attributed 
to her being perimenopausal, a transitory condition not 
incurred or aggravated in service.  

6.  The veteran's weight loss has been attributed to her own 
diet, without any evidence of underlying disease or 
pathology.

7.  The veteran's skin condition on the left foot and sores 
on the legs and neck has been attributed to the diagnoses of 
tinea corporis and dermatitis, which were not incurred or 
aggravated in service.

8.  The veteran's irritability, behavior changes, insomnia 
and fatigue have been attributed to factitious disorder and 
dysthymic disorder with a tendency toward somatic 
manifestations, not shown to have been incurred or aggravated 
in service.  


CONCLUSIONS OF LAW

1.  Deviated nasal septum was not incurred or aggravated in 
service.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. 
§ 3.303 (2001).

2.  Migraine headaches were not incurred or aggravated in 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001). 
 
3.  Disabilities manifested by menstrual irregularity, 
abnormal weight loss, skin condition on left foot, sores on 
legs and neck, and by irritability, behavior changes, 
insomnia, and fatigue, were not incurred or aggravated in 
active service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 & Supp. 
2001) 38 C.F.R. 
§§ 3.303, 3.317 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5100 et seq. (West Supp. 2001)) and its implementing 
regulations 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") in Morton v. West, 12 Vet. 
App. 477 (1999), remanded sub nom. Morton v. Gober, 243 F.3d 
557 (Fed. Cir. 2000), opinion withdrawn and appeal dismissed, 
14 Vet. App. 174 (VA cannot assist in the development of a 
claim that is not well grounded).  The new law and 
regulations also include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA and 
implementing regulations are applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099 (2000); 66 Fed. Reg. 
at 45,620; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
at 45,630 (to be codified at 38 C.F.R. § 3.159(b)).  The 
record shows that the veteran and her representative have 
been notified of the reasons and bases for the denial of her 
claims in the original rating decision, the SOC and 
supplemental SOC (SSOC).  These documents also served to 
inform the veteran of the evidence needed to substantiate her 
claim.  Therefore, VA has no additional duty to inform the 
veteran that any additional information or evidence is 
needed.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. at 45,630 (to be 
codified at 38 C.F.R. § 3.159(c)).  The RO has obtained 
treatment records from all health care providers identified 
by the veteran.  The Board points out that while the veteran 
reported that she underwent a Persian Gulf Registry 
examination, the RO has made numerous unsuccessful attempts 
to find that examination.  However, the veteran was afforded 
appropriate and complete VA examinations in February 2000.  
These examinations were thorough and contemporaneous, taking 
into account the records of prior medical treatment.  Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds 
that VA has done everything reasonably possible to assist the 
veteran with regard to her claims for service connection.  
Relevant law and VA regulations - Service connection

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  That a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Chelte v. Brown, 10 Vet. App. 268 (1997).

The Court has held that "disability" means "impairment in 
earning capacity" resulting from diseases or injuries 
incurred in active service and their residual conditions.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A subjective 
complaint such as pain, without a diagnosed or identified 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), vacated and remanded on other grounds sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).

With chronic disease shown as such in service or an 
applicable presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after service when all of the evidence, including 
that pertinent to service, establishes that a current 
disability was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2006; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 
Supp. 2001); 38 C.F.R. 
§ 3.317(a)(1) (2001); 66 Fed Reg. 56,614 (Nov. 9, 2001) 
(interim final rule amending 38 C.F.R. § 3.317 to extend the 
presumptive period).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. 
§ 3.317(a)(2).  Disabilities that have existed for six months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3).  
Signs and symptoms which may be manifestations of undiagnosed 
illness include signs or symptoms involving fatigue, 
respiratory system, and abnormal weight loss. 38 C.F.R. § 
3.317(b)(8).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War or if there 
was affirmative evidence of a supervening condition or if the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

Review of the veteran's service medical records reveals no 
complaints, findings, or diagnoses pertaining to a deviated 
nasal septum, migraine headaches, menstrual irregularity, 
abnormal weight loss, skin problems on left foot, sores on 
legs and neck, or by irritability, behavior changes, 
insomnia, and fatigue.  Records do reflect that the veteran 
was treated in August 1986 for 1st degree burns on the face 
and neck resulting from contact with hot water from a 
radiator.       

From the veteran's first term of service, the June 1984 
entrance examination showed no pertinent abnormalities.  Her 
weight was reported as 136 pounds.  On her June 1984 report 
of medical history, the veteran checked "yes" indicating a 
change in menstrual pattern.  The physician's notes reveal 
that she had undergone one abortion, that she had no other 
pregnancies, and that she had menses once a month with slight 
cramps.  Other than a recorded weight of 137 pounds and a 
normal pap smear, no relevant findings were noted on the 
veteran's December 1988 examination.  On clinical examination 
prior to separation in May 1991 the veteran was found to be 
essentially normal in all pertinent areas.  Her weight at 
this time was reportedly 141 pounds.

Private medical records from the Paradise Valley Hospital 
dated in August and September 1993 show that the veteran was 
treated for complaints of facial pain, nasal congestion and 
headaches.  Examination revealed some clear rhinorrhea with 
congestion of the nasal mucosa and minimal tenderness to 
percussion over the frontal and maxillary sinuses.  She was 
sent home to outpatient care with prescriptions for Tylenol 
and Amoxicillin.  The clinical impression was acute 
cephalalgia and acute sinusitis.  Findings on a September 
1993 gynecologic cytology examination report included acute 
inflammatory cells within normal limits.  

VA outpatient treatment records showed that the veteran was 
treated for complaints of itching throat due to allergies in 
March 1993.  The impression at that time was allergic 
rhinitis.  A clinical record from February 1995 indicated 
that the veteran was seen for complaints including sinus 
congestion headache, sneezing with itching eyes, and a rash 
on the foot.  Systems review at that time revealed sinus 
congestion, irregular periods and headaches.  

In March 1995, the veteran filed her claim for service 
connection for problems including a sinus condition, a skin 
condition, allergies, and headaches. 

On VA examination in March 1995, the veteran reported that 
her major problem was congestion and dull pain in her sinuses 
which started in 1991.  The veteran indicated that she was 
not aware of any specific allergies but stated that when she 
was around grass or dust the sinus problem did exist and 
develop into what she referred to as a sinus headache or 
aching in the area of the frontal and maxillary sinuses.  She 
attributed this to oil burning in 1991 and stated that while 
in the vicinity of the burning oil she would repeatedly expel 
black particles from her nose when she blew it.  She denied 
any other known allergies.  She also reported complaints of a 
skin condition on the dorsum of the left foot that began in 
1991 and became dry and exfoliative at times.  The veteran 
reported that her menstrual cycle was normal and that she 
last had a menstrual period in February 1995.  Physical 
examination of the skin on the dorsum of the left foot 
revealed it to be basically the same as the right foot dorsum 
with perhaps a slight increase in thickness of the skin but 
with no active dermatitis at this time.  Examination of the 
nose revealed the turbinates and the septum on the left to be 
clear and with a good airway.  A deviated septum on the right 
was noted with edematous turbinates almost completely closing 
off the airway.  The diagnoses included chronic sinusitis, 
deviated nasal septum, contact dermatitis of the left dorsum 
foot, and headache secondary to sinusitis.  X-rays of the 
paranasal sinus revealed hyperostosis frontalis interna and 
minimal haziness over the frontal sinuses and ethmoid air 
cells with no changes at this time to suggest acute 
sinusitis.

An April 1995 outpatient treatment record noted treatment for 
complaints of recurrent rhinitis/sinusitis since 1991.  
Findings included a positive obstruction on the right.  The 
assessment was allergic rhinitis.  The report of April 1995 
VA X-rays of the sinuses showed minimal mucoperiosteal 
thickening seen in a single right ethmoid air cell and normal 
visualized intracranial structures.  The impression was 
minimal right ethmoid sinus disease.  A June 1995 VA 
outpatient treatment record showed a diagnosis of allergic 
rhinitis.  

The veteran had VA outpatient treatment in dermatology in 
June 1995 for complaints of sores on her legs, a finger, and 
her neck.  The assessment was that these were probably insect 
bites with surrounding erythematous reaction.  When she 
returned for treatment in July 1995 the assessment was 
contact allergic dermatitis probably secondary to neomycin 
ointment with central impetiginous lesions, possibly 
secondary to infected arthropod bites.  

VA outpatient treatment records from the allergy clinic show 
that the veteran was treated for rhinitis in August and 
October 1995.

In a March 1996 statement, the veteran asserted that she had 
problems including fatigue, a skin condition, headaches, 
weight loss, sleep disturbances, and a menstrual disorder due 
to her service during the Persian Gulf War.

Outpatient treatment records from April 1996 indicate that 
the veteran was seen for headaches that she has had for 
years. 

In July 1996, the veteran submitted photographs that appear 
to show a skin problem on the neck and both thighs.  

An August 1996 VA outpatient treatment record indicated that 
the veteran was treated in the comprehensive women's clinic 
in August 1996.  The veteran reported a history of weight 
loss last year (from 156 to 123 pounds).  

Outpatient treatment records from November 1996 indicate that 
the veteran had a history of headaches for the past seven 
days which were caused by sunlight.  She stated that she has 
never had these before.  In an addendum it was noted that the 
veteran had a three to four-year history of headaches in the 
back of the head or around the eyes.  She denied difference 
in headache pain pattern. 

On a January 1997 VA progress note it was noted that the 
veteran had a history of depression and that she had been 
treated for four to five months for migraine headaches.  The 
veteran noted headaches of varying intensity with occasional 
photophobia but no aura.  It was noted that she recently had 
an eye examination and that she was given new glasses.  At 
that time the veteran also reported fairly regular menstrual 
periods, but "muddy" occasionally.  She also noted that she 
has had weight loss since the Gulf War, but that the weight 
is now returning.  The treating physician noted that the 
veteran already registered with the Gulf War Registry.  The 
diagnoses included major depressive disorder and migraine 
with improvement.

Headaches with aura were noted on a February 1997 VA 
outpatient treatment record.

Private medical records from a Dr. G. F. were, in part, 
duplicative of evidence noted above dated through September 
1993.  Pertinent findings on nonduplicative medical records 
included: allergic rhinitis (March 1994); skin lesions on 
thighs and left knee thought to be insect bites or Lyme 
disease (June 1995); rare squamous cells noted on GYN pap 
cytology report (July 1995); scattered macules on extremities 
and abdomen which were thought to be a skin reaction (July 
1995); sinus tenderness, decreased appetite, and decreased 
weight from 155 pounds in September 1993 to 123 pounds 
(September 1995); sinusitis (October 1995); headaches (May 
1996); skin rash on face (October 1996); and headaches (April 
1997).

In a May 1997 statement, the veteran's mother indicated that 
her daughter's health was excellent from birth to 1990.  She 
stated that after returning from the Persian Gulf, her 
daughter has been complaining of different types of 
allergies, headaches, joint pain, fatigue, insomnia, abnormal 
weight loss, and menstrual disorders.  She noted that this 
might have had something to do with a mandatory vaccine she 
took.  A May 1997 statement from another veteran noted that 
the veteran began having problems with headaches and sinus 
difficulty both during and shortly after service.  She also 
noted that the veteran began to develop skin problems, weight 
loss and menstrual problems.

On the report of an August 1997 examination prior to 
enlistment with the Army Reserves (found in service medical 
records), clinical evaluation was essentially normal.  She 
weighed in at 146 pounds.  On her report of medical history, 
the veteran indicated that she had a change in menstrual 
pattern.  

In August 1997, the veteran submitted additional pictures 
that appear to show a skin rash on the neck and both thighs.

In a statement attached to her November 1997 VA Form 9, the 
veteran reported that she continued to suffer from a skin 
problem described as recurring sores on the arms, legs, and 
face.  She also indicated that she had headaches when in the 
sunlight, when she woke up, and sometimes while asleep.  

During her January 1998 hearing before a hearing officer at 
the RO, the veteran testified that she began having headaches 
and sinus problems during the last few months while she was 
in Saudi Arabia.  The veteran noted that while in Saudi 
Arabia she was exposed to dust-like substance in the air and 
to oil fires.  She stated that she tried to see a physician 
in New York City soon after service, but never did.  The 
veteran indicated that she had a Persian Gulf Registry 
Examination.  She noted that her headaches were constant and 
that she did not feel that they were related to any other 
symptoms even though treating physicians kept associating 
them with her sinus problems or with migraines.  With regard 
to her skin problems, the veteran stated that the first 
appearance was in the months immediately following service.  
The veteran also testified with regard to her assertions that 
she suffered from irritability, behavior changes, insomnia, 
and fatigue due to service in the Persian Gulf.  The veteran 
noted that she had lost 25 pounds in two weeks in 1995 and 
that she started to gain in back.  She indicated that she 
changed her diet a bit and started eating more natural things 
but also noted that physicians never gave her a diagnosis for 
what caused her to lose so much weight so fast.  The veteran 
further testified that since service she has had changes in 
her menstrual system in that it is now more muddy/chalky and 
more painful.  She noted that physicians have not been able 
to diagnose any specific problem.

On January 1998 VA examination for mental disorders, the 
diagnoses included migraine headaches, rashes, and cycle 
somatic disorder (sic), which is described as a reaction 
between her physical problems and stress.  

On the report of a January 1998 VA examination of the nose 
and sinuses, the veteran noted a history of swelling or 
lesions on the roof of the mouth that occur about three times 
per year and have been appearing since 1991 or 1992.  
Physical examination revealed no swelling and no lesions at 
this time.  The diagnosis was history of some type of 
swelling on the roof of the mouth without current lesions.  

On VA neurological examination in January 1998, it was noted 
that the veteran was treated for a history of headaches that 
started around the end of 1991.  The headaches, described as 
frequently sharp, were generally located in the occiput, but 
were sometimes in the middle of her head and sometimes 
between her eyes.  There was no history of nausea or 
vomiting, no focal numbness or weakness and no visual aura 
prior to the headaches.  They lasted all day and occurred 
approximately four times per week.  It was noted that light 
tended to bother the veteran.  Neurological examination 
revealed no pertinent abnormalities.  The diagnosis was 
tension type headaches.

On VA gynecologic examination in January 1998, the veteran 
reported that she had rashes on her feet which come and go 
and a macular rash on her arms and legs that develops into a 
papular rash.  The veteran noted that her periods were no 
longer regular and had become very weird in that they 
involved dark blood, more pain, and irritability.  Physical 
gynecologic examination was essentially normal but with some 
right ovary pain.  Objective findings regarding the skin 
included maculopapular rash on the face, forearms, and legs 
that were thought to be early little signs of the rash.  It 
was noted that after these heal, she is left with some black 
darkened spots which are on her thighs and arms.  Ulcerations 
were noted at times, but not at present.  The diagnosis 
included chronic contact dermatitis, in remission at this 
time but still active and menstrual irregularities with 
dysmenorrhea, possibly due to stress-related problems.    

On VA ears, nose, and throat (ENT) examination in October 
1998, it was noted that the veteran reported complaints of 
nasal irritation since returning from the Gulf War.  Other 
complaints included daily nasal congestion and thin, watery 
nasal discharge which plagues her constantly.  The nasal 
symptoms seem to be exacerbated by increased levels of stress 
in her life.  On physical examination, there was no external 
nasal deformity apparent.  Her nasal cavities were patent 
bilaterally, but a rather pale nasal mucosa was noted which 
appeared edematous.  There was also a small amount of 
inflamed nasal mucosa in the anterior septum which did show 
possible evidence of some recent bleeding.  The diagnosis was 
that the veteran seemed to suffer from chronic rhinitis that 
has been refractory to conventional medical therapy due to 
her sensitivity to the nasal medications leaving her rather 
persistently symptomatic.  The examination did not find any 
evidence for sinus infection at this time.

In her September 1999 statement, the veteran essentially 
asserted that her symptoms involving menstrual irregularity, 
abnormal weight loss, a skin condition and irritability, 
behavior changes, insomnia, and fatigue are all associated 
with her service in the Persian Gulf War.  

On a February 2000 VA examination of the nose and sinuses, it 
was noted that the veteran began having complaints of 
sneezing episodes and headaches in 1992.  She reported that 
she has learned to differentiate between the two types of 
headaches she has been having over the years.  Physical 
examination revealed a straight septum with blue anterior 
inferior turbinate mucosa, a 75 percent nasal obstruction on 
the left, a 50 percent nasal obstruction on the right, 
maxillary and frontal tenderness on the right, and moderate 
posterior pharyngeal wall cobblestoning.  The diagnosis was 
allergic rhinitis and chronic sinusitis.

On February 2000 VA neurology examination, it was noted that 
the veteran had a history of headaches variously diagnosed as 
migraine headaches and tension type headaches.  Recent 
reports of a visual aura were noted.  The diagnosis was 
migraine headaches with visual aura, which the examiner dated 
back to 1997.

On the February 2000 VA psychiatric examination, the veteran 
reported symptoms including irritability, insomnia or sleep 
problems, and weakness.  The examiner gave the opinion that 
the veteran's condition was compatible with an overall 
impression of a factitious disorder, possible malingering, 
and certainly over-reporting, but also of dysthymia.  The 
diagnosis was dysthymic disorder with a tendency towards 
somatic manifestation of that dysthymia.     

On VA general examination in February 2000, symptoms 
reportedly included irregular menses starting since 1995, 
weight loss in 1995 from 152 pounds to 127 pounds, and flaky 
scalp, dermatitis and sores on the neck and legs.  On 
physical examination, the veteran weighed 140 pounds, which 
represented a seven-pound loss due to decreased sweets 
ingested over the past two weeks.  Minute hyperpigmented 
circular dermatitic lesions were noted on the neck, legs, and 
forearms.  These were found to be healed without 
inflammation.  The diagnosis included tinea corporis and 
hyperpigmented scars from healed dermatitis with coronal 
infection.  The physician found that the veteran's irregular 
menses is probably due to her being paramenopausal (sic) at 
this time.  She also found that the veteran's weight loss is 
secondary to her diet choices with selective diet not to 
include beef and sweets.  Her current weight was found to be 
normal for her height.     


Analysis

A.  Deviated nasal septum 

After a careful review of the claims folder, the Board finds 
that the record contains no competent medical evidence 
showing that the veteran currently has a deviated nasal 
septum.  Service medical records show no inservice fracture 
or trauma to the nose and no complaints or findings 
indicative of a deviated nasal septum.  While deviated nasal 
septum was noted on VA examination in 1995, subsequent 
examination reports dated in January 1998, October 1998 and 
February 2000 showed no evidence of a deviated nasal septum.  
To the contrary, findings on VA examination in February 2000 
specifically included "straight septum."  In the absence of 
proof of a present disability, the claim for service 
connection for deviated a nasal septum must be denied.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Although the veteran asserts that she has a deviated nasal 
septum related to service, her own statements, and those of 
her representative, are not cognizable evidence since, as 
laymen, they have no competence to give a medical opinion on 
the diagnosis or etiology of a condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

B.  Migraine headaches 

Review of the service medical records reveals no complaints 
or findings indicative of a chronic headache problem during 
service or at separation in 1991.  The earliest medical 
records noting any problem with headaches were dated in 
August 1993.  These headaches were found to be related to the 
veteran's sinus problem.  The veteran is already service-
connected for chronic rhinitis/sinusitis with headaches.  

The earliest evidence of a headache disorder not related to 
the sinuses appears in a November 1996 VA outpatient 
treatment record that noted a history of headaches for the 
past seven days caused by sunlight.  Migraines were first 
noted a January 1997 VA progress note.  While subsequent VA 
examinations diagnosed tension headaches and migraine 
headaches dating back to 1997, no medical evidence on file 
links the migraine headaches to the veteran's time in 
service, which ended in 1991.  The Board recognizes that the 
veteran asserts she has migraine headaches related to 
service; however, as stated above, the veteran is not 
competent to provide a medical diagnosis or an opinion 
regarding medical causation.  See Espiritu, supra. 

Without medical evidence showing that the veteran's migraine 
headaches were incurred in or otherwise linked to service, 
the claim cannot be granted.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim for service connection for 
migraine headaches must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

C.  Claims related to Undiagnosed Illness

The veteran's claims that menstrual irregularity, abnormal 
weight loss, a skin condition, and general irritability, 
behavior changes, insomnia, and fatigue are representative of 
disability due to an undiagnosed illness for which she is 
entitled to service connection under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.  However, service connection for 
disability due to an undiagnosed illness is only permitted 
when the disability "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a)(1)(ii).  In this case, the 
Board finds that VA physicians attribute each of these 
symptoms to a known clinical diagnosis.  As such, service 
connection as due to an undiagnosed illness is not warranted.  

Specifically, the physician performing the February 2000 VA 
examination found that the veteran's menstrual irregularities 
were due to paramenapause (sic).  Similarly, although 
historically diagnosed as reaction to insect bites, contact 
or allergic dermatitis, or possible Lyme disease, the 
veteran's skin disorder is currently diagnosed as tinea 
corporis with hyperpigmented scars from healed dermatitis 
with coronal infection.  In addition, the February 2000 VA 
examiner opined that symptoms of irritability, behavior 
changes, insomnia were due to a factitious disorder, 
malingering and her clinically diagnosed dysthymia.  Finally, 
review of the evidence on file, particularly testimony from 
the January 1998 hearing and the February 2000 VA 
examination, finds that the veteran's weight loss has been 
attributed to her own diet.  Although not attributed to a 
known clinical diagnosis, in a strict sense, there is no 
competent evidence of underlying disease or pathology that 
could constitute an undiagnosed illness.   Thus, the Board 
must deny each of the veteran's claims.   

It is emphasized that the veteran does not advance a claim 
for direct service connection for menstrual irregularity, 
abnormal weight loss, a skin condition, and general 
irritability, behavior changes, insomnia, and fatigue.  In 
any event, the Board notes that these symptoms were not shown 
in service or in the years following separation in 1991.  
Furthermore medical evidence on file does not relate the 
symptoms to any aspect of the veteran's period of active 
duty.  Direct service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  There is no such evidence of record in this 
case.     
 
The Board is of the opinion that because the evidence in this 
case is not in relative equipoise service connection may not 
be granted applying the "benefit of the doubt" rule.  38 
U.S.C.A. § 5107(b).








	(CONTINUED ON NEXT PAGE)

ORDER

The claim of service connection for deviated nasal septum is 
denied.

The claim of service connection for migraine headaches is 
denied.

The claim of service connection for undiagnosed illness 
manifested by menstrual irregularity is denied.

The claim of service connection for undiagnosed illness 
manifested by abnormal weight loss is denied.

The claim of service connection for undiagnosed illness 
manifested by skin condition on left foot, the legs and the 
neck is denied.

The claim of service connection for undiagnosed illness 
manifested by irritability, behavior changes, insomnia, and 
fatigue is denied.    



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

